Case 20-01012-jal          Doc 143       Filed 01/07/21       Entered 01/07/21 17:12:47             Page 1 of
                                                    23



                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF KENTUCKY
                                 BOWLING GREEN DIVISION



IN RE:                                )
                                      )
JOSHUA DUVALL, et al.                 )                     CASE NO.: 19-11272(1)(12)
                                      )
                         Debtor(s)    )
                                      )
NUTRIEN AG SOLUTIONS, INC.,           )                     AP NO. 20-1012
successor to SECURITY SEED AND        )
CHEMICAL, INC.                        )
                                      )
                         Plaintiff    )
                                      )
v.                                    )
                                      )
JOSHUA LEE DUVALL, et al.             )
                                      )
                         Defendant(s) )




                                      MEMORANDUM-OPINION


         The following constitutes the Court’s Findings of Fact and Conclusions of Law with

respect to the Cross-Motion for Summary Judgment and Response to Plaintiff’s Motion for

Partial Summary Judgment of John Deere Financial, f.s.b., d/b/a John Deere Financial

(“Deere”).1




                                            INTRODUCTION



1
 Deere & Company and John Deere Financial are collectively referred to herein as “Deere.” John Deere Financial is
referred to herein individually as “JDF.”
                                                      1
Case 20-01012-jal       Doc 143    Filed 01/07/21    Entered 01/07/21 17:12:47        Page 2 of
                                              23



         John Deere Financial is a Federal Savings Bank doing business as John Deere Financial

(“JDF”). JDF is an affiliate of John Deere and Company. In 2013, Joshua Lee Duvall applied

for a Multi-Use Agricultural/Commercial/Governmental Account, which he later defaulted on.

The details of that transaction, which are the basis for Deere’s Claim No. 3-3, are explained

below.

         Deere and Company (“Deere”) provided financing to Joshua Lee Duvall for the purchase

of several pieces of John Deere farm equipment between October of 2016 and December 2017.

Deere and Joshua Lee Duvall entered into Loan Contracts-Security Agreements on each piece of

equipment which granted Deere a security interest in the collateral. Deere properly filed UCC-1

Financing Statements with the Kentucky Secretary of State’s Office and properly perfected its

purchase money security interests in the “Deere Collateral,” defined below. Each Security

Agreement also contained a cross-collateralization clause, under which Joshua Lee Duvall

granted Deere a security interest in the equipment to secure his debt owed to JDF under the

Multi-Use Account. Details of these transactions are explained below.

         Deere is a secured creditor herein that filed Claims 4 through 8 for amounts owed by

Joshua Duvall pursuant to several Retail Installment Contract – Security Agreements. Claims 4

through 8 are secured by first priority purchase money security interests (“PMSI”) in the Deere

Collateral (as defined herein). Deere also filed Claim 3-3 for amounts owed on a Multi-Use

Account line of credit with JDF, which is also secured by the Deere Collateral pursuant to valid

cross-collateralization clauses in Deere’s Security Agreements (as defined herein). Deere has a

valid first priority PMSI in the Deere Collateral securing the amounts owed in Claims 4 through

8 that is prior and superior to any other interest because Deere properly perfected its PMSI.

Further, Deere’s secured interests in the Deere Collateral are specifically prior and superior to

                                               2
Case 20-01012-jal      Doc 143      Filed 01/07/21    Entered 01/07/21 17:12:47        Page 3 of
                                               23



any interest of The Peoples Bank Marion, Kentucky because although Mr. Duvall attempted to

refinance his equipment note installment accounts with Deere through The Peoples Bank

Marion, Kentucky, the bank provided Deere with a short payoff, and Deere was not required to,

and did not, release any of its prior-perfected liens on the Deere Collateral. Finally, Deere holds

a second priority security interest in the Deere Collateral, behind only Deere’s valid PMSI’s, that

secures the amounts owed in Claim 3-3 pursuant to a valid cross-collateralization clause.


                                    1.FINDINGS OF FACT


       A.      The Multi-Use Account.


       1.     On December 5, 2013, Joshua Lee Duvall (“Joshua Duvall”) applied for a Multi-

Use Agricultural/Commercial/Governmental Account (“Multi-Use Account”) with JDF. The

Multi-Use Account in governed by a credit agreement (“Credit Agreement”).

       2.      Joshua Duvall agreed that he would be in default under the terms of the Credit

Agreement if he “fail[ed] to pay the Minimum Required Payment within 20 days after the

Payment Due Date” or his “ability to repay is materially reduced by [his] exceeding [his] credit

limit.” Joshua Duvall further agreed that upon default JDF may close the Multi-Use Account to

future purchases and JDF may demand immediate payment of the entire account balance, after

giving notice and opportunity to cure the default.

       3.      Joshua Duvall failed to pay Deere the entire balance due and cure the default

under the Credit Agreement for his Multi-Use Account (account ending 6052) and a balance of

$274,044.55, as reflected in Claim No. 3-3 remains due and owing as of the Petition Date

(defined below).




                                                 3
Case 20-01012-jal      Doc 143     Filed 01/07/21     Entered 01/07/21 17:12:47          Page 4 of
                                              23



       B.      The Retail Installment Contract – Security Agreements, Deere’s UCC Filings,

and Plaintiff’s Blanket Lien UCC Amendment Filing.


       1.      On October 27, 2016, Deere and Joshua Lee Duvall entered into a Loan Contract

– Security Agreement for the purchase of: (i) Three John Deere 5055E OOS 2WD Utility

Tractors      S/N     XXXXXXXXXXXXX2998;                      XXXXXXXXXXXXX2859;

XXXXXXXXXXXXX2967 (“5055 Tractors”). Deere filed a UCC Financing Statement with

the Kentucky Secretary of State perfecting its interest in the 5055 Tractors on October 31, 2016.

       2.      On April 26, 2017, Deere and Joshua Lee Duvall entered into a Loan Contract –

Security Agreement for the purchase of: (i) a John Deere 324E Skid Steer S/N

XXXXXXXXXXXXX1186 (“Skid Steer”). Deere filed a UCC Financing Statement with the

Kentucky Secretary of State perfecting its interest in the Skid Steer on May 9, 2017.

       3.     On June 30, 2017, Plaintiff filed UCC Financing Statement Amendment with the

Kentucky Secretary of State for Joshua Duvall, and “the primary purpose of the Amendment was

to add additional collateral to include all of [Joshua Duvall’s] ‘farm and business machinery,

equipment and tools.’ which had previously been deleted by a UCC Financing Statement

Amendment filed on July 2, 2015.” (Pl. Motion, DN 59, at 5.)

       4.     On October 13, 2017, Deere and Joshua Lee Duvall entered into a Loan Contract –

Security Agreement for the purchase of: (i) a John Deere 1990DH CCS Air Seeder S/N

XXXXXXXXXXXXX5225 (“Seeder”).               Deere filed a UCC Financing Statement with the

Kentucky Secretary of State perfecting its interest in the Seeder on October 16, 2017.

       5.     On October 27, 2017, Deere and Joshua Lee Duvall entered into a Loan Contract –

Security Agreement for the purchase of: (i) a John Deere 6120R MFWD Utility Cab Tractor S/N

XXXXXXXXXXXXX1115 (“6120 Tractor”); (ii) a John Deere 620R Loader S/N

                                                4
Case 20-01012-jal         Doc 143     Filed 01/07/21     Entered 01/07/21 17:12:47        Page 5 of
                                                 23



XXXXXXXXXXXXX4392 (“Loader”); and (iii) a Frontier AB13G Heavy Duty Single Tine

Bale Spear S/N XXXXXXXXXXXXX3295 (“Bale Spear”). Deere filed a UCC Financing

Statement with the Kentucky Secretary of State perfecting its interest in the 6120 Tractor,

Loader, and Bale Spear on October 31, 2017.

          6.    On December 29, 2017, Deere and Joshua Lee Duvall entered into a Loan Contract

– Security Agreement for the purchase of: (i) a John Deere 946 Mower Conditioner S/N

XXXXXXXXXXXXX0017 (“Mower-Conditioner”). Deere filed a UCC Financing Statement

with the Kentucky Secretary of State perfecting its interest in the Mower-Conditioner on January

9, 2018.

          7.    The aforementioned Loan Contract – Security Agreements are collectively referred

to herein at the “Security Agreements.”

          8.    The 5055 Tractors, Skid Steer, Seeder, 6120 Tractor, Loader, Bale Spear, and

Mower-Conditioner are referred to collectively herein as the “Deere Collateral.”

          9.    Joshua Duvall agreed in each of the Security Agreements to grant Deere a security

interest in the collateral described therein, and also to a cross-collateralization clause, which

states:


          You grant us, and any assignee of this Contract or any affiliate of that assignee, a
          security interest in the Equipment (and all proceeds thereof) to secure all of your
          obligations under this Contract and any other obligations which you may have to
          us or any assignee of this Contract or any affiliates of that assignee, at any time
          and you agree that any security interest you have granted or hereafter grant to us
          or any assignee of this Contract or any affiliate of that assignee shall also secure
          your obligations under this Contract…

(See e.g. DN 84-4, Section 5.)


          10.   Under the terms of the Security Agreements Deere may determine Joshua Duvall

to be in default if “(e) a default occurs under any other agreement between (or any of your
                                                   5
Case 20-01012-jal       Doc 143      Filed 01/07/21       Entered 01/07/21 17:12:47       Page 6 of
                                                23



affiliates) and us (or any assignee of this Contract or any affiliate of that assignee).” (See e.g. DN

84-4, Section 9.)

               11.     Deere properly filed its UCC Financing Statements with the Kentucky

       Secretary of State’s Office, thereby perfecting its purchase money security interests in the

       5055 Tractors, Seeder, 6120 Tractor, Loader, Bale Spear, Mower-Conditioner, and Skid

       Steer (collectively referred to as “the Collateral”).

               12.     There has been a default under the Credit Agreement making the entire

       balance under the Credit Agreement and the entire balance under each of the Security

       Agreements due, and the Collateral is currently being detained by Joshua Duvall.

               13.     Full payment for the principal and interest accrued on the Multi-Use

       Account has not been received, and Joshua Duvall is indebted to Deere under the terms

       of the Credit Agreement in the amount reflected in Claim No. 3-3.

               14.     Joshua Duvall’s default under the terms of the Credit Agreement also

       constitutes a default under the Security Agreements, and Joshua Duvall is indebted to

       Deere under the terms of the Security Agreements in the amounts reflected in Claim Nos.

       4-1, 5-1, 6-1, 7-2, and 8-1, respectively.

               15.     A chronological chart detailing the UCC filing dates for each of the

       relevant liens herein is below:


                                                                     Dat
                                      Liens / Collateral
                                                                       e
                                                                     10/
                                                     5055            31/
                                    D               Tractors         201
                                    ee                                 6
                                    re                               5/9
                                                     Skid
                                                                     /20
                                                     Steer
                                                                      17
                                                    6
Case 20-01012-jal      Doc 143     Filed 01/07/21    Entered 01/07/21 17:12:47       Page 7 of
                                              23



                                  Nutrien Ag Solutions           6/3
                                      Blanket Lien               0/2
                                      Amendment                  017
                                                                 10/
                                                                 16/
                                               Seeder
                                                                 201
                                                                   7
                                                                 10/
                                                6120             31/
                                               Tractor           201
                                                                   7
                                  D                              10/
                                  ee                             31/
                                               Loader
                                  re                             201
                                                                   7
                                                                 10/
                                                Bale             31/
                                                Spear            201
                                                                   7
                                               Mower-            1/9
                                              Condition          /20
                                                 er               18



       C.     The Defaults and Subsequent Negotiations.


       1.    Deere sent Joshua Duvall a Notice of Default, Acceleration & Demand for

Surrender on December 10, 2018 notifying him of his failure to make payments on several

accounts-14]. By this letter Deere further notified Joshua Duvall that “due to these payment

defaults, and pursuant to the terms of the credit agreements on each of the Accounts, you are in

default on all Accounts and each account is due and payable in full,” and demanding immediate

surrender of the equipment associated with the accounts.

       2.    Deere attempted to repossess its collateral due to Joshua Duvall’s cross-default,

but Deere’s self-help efforts were prevented by Joshua Duvall. During the next few months,


                                               7
Case 20-01012-jal      Doc 143     Filed 01/07/21    Entered 01/07/21 17:12:47     Page 8 of
                                              23



Deere, through its own representatives and through counsel, attempted to work out agreeable

terms with Joshua Duvall to bring his account current.

       3.    Counsel for Deere, Elizabeth Lee Thompson, communicated with counsel for

Joshua Duvall, Mark Flener, regarding Joshua Duvall’s account with Deere.

       4.    On February 6, 2019, Ms. Thompson sent an e-mail to Mr. Flener providing the

balances owed on each of Deere’s accounts as follows:


              Good afternoon. My client, Deere & Company, has several open accounts with
              Joshua Duvall secured by the following Collateral:

              JD 5055E Tractor SNxxx2998

              JD 5055E Tractor SNxxx2859

              JD 5055E Tractor SNxxx2967

              JD 324E Skid Steer Loader SN...1186

              JD 1990 Seeder SNxxx5225

              JD 6120R Tractor SNxxx1115

              JD 620R Loader SNxxx4392

              Frontier AB13 Bale Fork SNxxx3295

              JD 946 Mower SNxxx0017.

              Account Nos. XXX3762, XXX5866, XXX2841 and XXX3157 are current.

              However, Account No. XXX6052 is in default and has a balance of $272,250.62
              as of 11/31/19. All accounts are secured by all of the above equipment. Deere is
              willing to allow Joshua Duvall 6 months within which to pay off Account No.
              XX6052. Please reply to this email with a proposal for payment of Account No.
              XXX6052. Thanks.

              (Thompson Decl., DN 84-18, ¶ 6; DN 84-19.)




                                               8
Case 20-01012-jal       Doc 143     Filed 01/07/21      Entered 01/07/21 17:12:47     Page 9 of
                                               23



       5.     On February 15, 2019, in follow up to Ms. Thompson’s email of February 6, 2019,

Ms. Thompson sent an e-mail with a copy of Deere’s retail installment contract attached thereto

which e-mail stated:


               Attached is one of Deere’s retail installment contracts. Joshua Duvall has several
               but they all contain the same terms. If you want me to send the others let me
               know. As you can see, Para. 5 on p. 2 has a cross collateral clause.

               (Thompson Decl., DN 84-18, ¶ 7; DN 84-20.)

       6.     On May 21, 2019, Mr. Flener sent an e-mail to Ms. Thompson with Joshua

Duvall’s offer to pay off Deere’s equipment loans and leave the “Farm Plan” (Multi-Use

Account) debt as an unsecured debt.


               Dear Liz: Josh Duvall believes he has a loan worked out that will pay the John
               Deere equipment loan. The Bank he is working on getting a commitment is
               Peoples Bank based in Glasgow. The Bank and Josh believe the equipment is
               worth about what is owed on it but not much more. Accordingly the offer would
               be for a payoff of the equipment while the Farm Plan debt would become an
               unsecured debt. Please review and advise whether your client would entertain
               such an offer. This is not a pipe dream as I understand from the Bank that it is a
               go if John Deere will agree.

               (Thompson Decl., DN 84-18, ¶ 8; DN 84-21.)

       7.     On May 29, 2019, Ms. Thompson sent an e-mail to Mr. Flener rejecting the offer

contained in his May 21, 2109 e-mail, and demanding that Joshua Duvall satisfy amounts owed

on all of Deere’s accounts prior to any lien releases, as follows:


               Deere would be willing to give Joshua Duvall a lien release covering Deere’s
               equipment in return for Joshua Duvall paying off the equipment loans and paying
               $60,000 on the farm plan loan. Joshua Duvall would still be obligated for the
               remainder of the farm plan loan as an unsecured debt. Based on Deere's
               valuation of the equipment if recovered it could be sold by Deere for amounts in
               excess of the below. Payment would be applied to the accounts as follows:

                                                  9
Case 20-01012-jal     Doc 143      Filed 01/07/21     Entered 01/07/21 17:12:47        Page 10 of
                                              23



              $60,000 to be paid towards the farm plan account XXXXX X6052.

              XXXXXXXX3762 $26,245.78

              XXXXXXXX0927 $10,426.56

              XXXXXXXX5866 $67,742.88

              XXXXXXXX3157 $62,659.45

              XXXXXXXX2841 $15,021.52

              Payoffs are good through 6/14/2019.

              (Thompson Decl., DN 84-18, ¶ 9; DN 84-22.)

       8.     Deere communicated with Joshua Duvall multiple times on May 28, 2019. (See

Kenyon Supp. Decl. DN 97-1, ¶ 8; Account Notes, DN 84-15 and DN 97-3, at BK0000012.)

The Account Notes reflect that Joshua Duvall called and spoke with Deere representative Greg

Woodard, stating that Joshua Duvall was at a bank and was requesting a payoff on the equipment

notes. Id. The notes reflect that Mr. Woodard told Joshua Duvall that “no equipment payoffs

[were] available unless Frank [DePhillips] reviews and gives them due to large [Multi-Use

Account] balance.” (Id.) The notes further reflect that Mr. Woodard could not give Joshua

Duvall a payoff on the equipment notes given that he “could not tell that we were in agreement

on how all accounts would be handled and [he] didn’t want a misunderstanding.” (Id.)

       9.     It is typical that the litigation administrator assigned to the borrower’s accounts is

the only litigation administrator able to provide an accurate payoff to the borrower when

requested. This prevents litigation administrators unfamiliar with the accounts and past

negotiations from giving an incorrect payoff.

       10.    Deere and Joshua Duvall never came to an agreement as to how the accounts,

including the Multi-Use Account, would be paid or settled.



                                                10
Case 20-01012-jal     Doc 143     Filed 01/07/21      Entered 01/07/21 17:12:47        Page 11 of
                                             23



       11.   Joshua Duvall never sought, nor was he granted, written consent to transfer any of

the Deere Collateral from himself individually to D and D Farms.

       12.   Joshua Duvall never made Deere aware that he had transferred the Deere

Collateral to D and D Farms subsequent to the purported transfer.

       13.   The Peoples Bank, Marion, Kentucky (defendant herein), or any of its agents or

representatives, never contacted Deere for a payoff statement on the Multi-Use Account (Claim

3-3) or the equipment note accounts (Claims 4 through 8).

       14.   On or about June 10, 2019, Deere received a payment in the amount of $180,000

which was insufficient and was not accepted as a payoff of Deere’s lien on its collateral. On

June 10, 2019, Ms. Thompson sent an e-mail to Mr. Flener so stating:


              Deere received $180,000 from Joshua Duvall this am. Please be advised that
              Deere will apply this payment to Joshua Duvall's accounts in accordance with the
              terms of their agreements but can not accept this in full satisfaction of their debts.
              Deere also can not release their equipment liens in return for this payment.

              (Thompson Decl., DN 84-18, ¶ 10; Notice of Filing of Exhibit, DN 123 at 4.)

       15.   Also on June 10, 2019, Mr. DePhillips sent an email to Joshua Duvall stating:


       Our Accounting team notified me this morning that we received a
       $180,000 payment from you. Please be advised that we will apply this
       payment to your accounts in accordance with the terms of our agreements
       but cannot accept this in full satisfaction of these debts. John Deere also
       can not release our equipment liens in return for this payment.

(DePhillips Decl. DN 84-16, ¶ 6; DN 84-17.)

       16.   The Account Notes reflect that Joshua Duvall received these email

communications, because they show Joshua Duvall emailed Mr. DePhillips requesting a

breakdown of how the $180,000 payment was applied. When Joshua Duvall was informed that

his payment was short, Joshua Duvall said he would “send a payoff for remaining installment
                                                11
Case 20-01012-jal       Doc 143      Filed 01/07/21   Entered 01/07/21 17:12:47      Page 12 of
                                                23



balances” and asked Mr. DePhillips to “send him the amounts good through end of next week.”

(Account Notes, DN 84-15, at BK0000014.)

       17.    No other writing or documentation was received by Deere with the check from

Peoples Bank other than that included in DN 97-2.

       18.    The $180,000 check did not contain a “conspicuous statement” that the check

constituted full satisfaction of the claim.

       19.    Peoples Bank did not send Deere an accompanying written communication with

the $180,000 check containing a “conspicuous statement” that the check constituted full

satisfaction of the claim.

       20.     On July 19, 2019, Ms. Thompson sent an additional e-mail to Mr. Flener in an

attempt to resolve the outstanding balance owed to satisfy Deere’s lien on its collateral, but no

agreement regarding same was ever reached.


       D.      The District Court Action.


       1.     On May 17, 2019, Deere filed an intervening complaint in the foreclosure action

filed by the Plaintiff herein in the United States District Court for the Western District of

Kentucky, Case No. 18-cv-00123, in order to assert replevin and breach of contract claims

against Joshua Duvall. (See Thompson Decl. DN 84-18, ¶ 12; DN 84-24.)

       2.     Deere never received a full payoff on the equipment note installment accounts

(Claims 4 through 8).


       E.      The Bankruptcy.


       1.     On December 10, 2019 (the “Petition Date”), Joshua Duvall and Brandi Duvall

(the “Debtors”) filed for relief under Chapter 12 of Title 11 of the U.S. Code.
                                                12
Case 20-01012-jal       Doc 143    Filed 01/07/21     Entered 01/07/21 17:12:47        Page 13 of
                                              23



       2.     Deere filed its Proofs of Claim as follows:


               Claim 3-1, on December 19, 2019, as amended on January 3, 2020 (see Claim 3-

2), and again on February 10, 2020 (see Claim 3-3)

               II.    Claim 4-1 on December 19, 2019


               III.   Claim 5-1 on December 19, 2019


               IV.    Claim 6-1 on December 19, 2019


               V.     Claim 7-1 on December 19, 2019, as amended (see Claim 7-2) on January

       21, 2020


               VI.    Claim 8-1 on December 19, 2019


       1.     The balances reflected in Claim Nos. 4-1, 5-1, 6-1, 7-2, and 8-1, remain due and

owing under the Security Agreements.

       2.     On March 19, 2020, Plaintiff filed this adversary proceeding in order to, among

other things, establish the priority of liens in certain equipment owned by the Debtors.

       3.     Deere filed its Motion for Summary Judgment against Plaintiff and all defendants

herein on August 20, 2020.

       4.     Deere filed its Combined Reply and Response to Motions for Summary Judgment

on September 3, 2020.

       5.     Deere filed its Reply to Response of the Peoples Bank to the Cross-Motion of the

Two Deere Entities for Summary Judgment on September 3, 2020.

       6.     Peoples Bank failed to raise the defense of accord and satisfaction in its answer.

See Answer and Cross-Claim of Peoples Bank.

                                                13
Case 20-01012-jal       Doc 143     Filed 01/07/21        Entered 01/07/21 17:12:47   Page 14 of
                                               23



                                 VII.CONCLUSIONS OF LAW


       A.       Deere Possesses First Priority Purchase Money Security Interests in the Deere
Collateral.

       1.       Under the Kentucky Uniform Commercial Code, “[a] security interest in goods is a

purchase-money security interest (A) To the extent that the goods are purchase-money collateral

with respect to that security interest.” KRS 355.9-103(2).

       2.       “’Purchase-money collateral’ means goods or software that secures a purchase-

money obligation incurred with respect to that collateral.” KRS 355.9-103(1).

       3.       The money Deere loaned to Joshua Duvall under the Security Agreements was

used entirely to finance Joshua Duvall’s purchase of the Deere Collateral, as evidenced by the

Security Agreements.

       4.       Under the Kentucky Uniform Commercial Code, Deere possesses valid purchase

money security interests in the Deere Collateral.

       5.       Deere properly perfected its purchase money security interests in the Deere

Collateral in accordance with KRS 355.9-310(1) by filing its Financing Statements timely with

the Kentucky Secretary of State.

       6.       As such, “a perfected purchase-money security interest in goods other than

inventory or livestock has priority over a conflicting security interest in the same goods.” KRS

355.9-324(1).

       7.       Deere’s purchase money security interests in the Deere Collateral are prior and

superior to any other interest in the Deere Collateral.

       8.       Deere is entitled to summary judgment that Deere’s security interest (securing the

amounts owed on Claims 4 through 8) in the Deere Collateral is superior to any interest that

Plaintiff or Defendants may have in the Deere Collateral.
                                                 14
Case 20-01012-jal       Doc 143      Filed 01/07/21     Entered 01/07/21 17:12:47        Page 15 of
                                                23



       B.     Deere Possesses a Second Priority Security Interest in the Deere Collateral,
Behind Only Deere’s Valid PMSI’s, Which Secures the Amounts Owed in Claim 3-3 Pursuant
to a Valid Cross-Collateralization Clause.

          1.    Joshua Duvall agreed in each of the Security Agreements to grant Deere a security

interest in the collateral described therein, and also to a cross-collateralization clause, which

states:


                 You grant us, and any assignee of this Contract or any affiliate of
                 that assignee, a security interest in the Equipment (and all proceeds
                 thereof) to secure all of your obligations under this Contract and
                 any other obligations which you may have to us or any assignee of
                 this Contract or any affiliates of that assignee, at any time and you
                 agree that any security interest you have granted or hereafter grant
                 to us or any assignee of this Contract or any affiliate of that
                 assignee shall also secure your obligations under this Contract…



(See e.g. DN 84-4, Section 5.)

          2.    Deere properly filed its Financing Statements with the Kentucky Secretary of

State’s Office with respect to all of the Deere Collateral.

          3.    The Deere Collateral therefore secures Joshua Duvall’s obligations under the

Credit Agreement for the Multi-Use Account pursuant to the cross-collateralization clauses

contained in the Security Agreements.

          4.    The cross-collateralization clause contained in each of the Security Agreements is

valid under the Kentucky Uniform Commercial Code. See KRS § 355.9-204. That section

states:


          (1)   Except as otherwise provided in subsection (2) of this section, a security
          agreement may create or provide for a security interest in after-acquired collateral.


          […]
                                                  15
Case 20-01012-jal       Doc 143    Filed 01/07/21    Entered 01/07/21 17:12:47        Page 16 of
                                              23



        (2)    A security agreement may provide that collateral secures, or that accounts, chattel
        paper, payment intangibles, or promissory notes are sold in connection with, future
        advances or other value, whether or not the advances or value are given pursuant to
        commitment.

        5.    The comments to this section explain that “Subsection [(1)], together with

subsection [(3)], also validates “cross-collateral” clauses under which collateral acquired at any

time secures advances whenever made.” Id. cmt. 2 (emphasis added).


Indeed, the parties are free to agree that a security interest secures any obligation
whatsoever. Determining the obligations secured by collateral is solely a matter of
construing the parties’ agreement under applicable law. This Article rejects the holdings
of cases decided under former Article 9 that applied other tests, such as whether a future
advance or other subsequently incurred obligation was of the same or a similar type or
class as earlier advances and obligations secured by the collateral.

Id. cmt. 5.

        6.    Under the Kentucky Uniform Commercial Code, the cross-collateralization clauses

are valid, and the amounts loaned to Joshua Duvall via the Multi-Use Account are also secured

by the Deere Collateral.

        7.    Deere has a second priority security interest in the Deere Collateral, behind only

Deere’s valid PMSI’s, that secures the amounts owed in Claim 3-3 pursuant to a valid cross-

collateralization clause.

        8.    Deere possesses a second priority security interest for the amounts owed on the

Multi-Use Account (Claim 3-3) in the three 5055 Tractors and the Skid Steer, because Deere was

undeniably the first to perfect for those pieces of equipment. KRS 355.9-322(a)(1).


        C.     Deere’s Security Interests in the Deere Collateral are Prior and Superior to Any

Interest Of Peoples Bank.



                                                16
Case 20-01012-jal         Doc 143   Filed 01/07/21    Entered 01/07/21 17:12:47       Page 17 of
                                               23



        1.     In each of the Security Agreements Joshua Duvall agreed: “You will not assign,

pledge or otherwise transfer any of your rights or interests in this Contract or any Equipment

without our prior written consent. Any assignment without our consent will be void.” (See e.g.

DN 84-4, Section 11.)

        2.     Joshua Duvall was precluded by the terms of his Security Agreements with Deere

from transferring the Deere Collateral to D and D Farms, and any transfer is void.


        3.     The alleged transfer from Joshua Duvall to D&D Farms was not free and clear of

any of Deere’s liens in the Deere Collateral as a matter of law because Deere properly perfected

its security interests.

        4.     Peoples Bank filed a UCC financing statement under the name of D and D Farms,

not Joshua Duvall, and Deere could not have reasonably expected that the Peoples Bank was

claiming a superior secured interest in the Deere Collateral, because Deere was not made aware

of the existence of D and D Farms by Joshua Duvall, or the purported transfer of the Deere

Collateral.

        5.     Deere is entitled to collect attorneys’ fees and other costs from Joshua Duvall

under the Security Agreements. (See e.g. DN 84-4, Section 10; DN 84-3, Multi-Use Account

Terms, at p. 2, “Other Fees and Charges,” “Collection Costs” Section.)

        6.     Per the provisions of the Security Agreements, payments are applied “first to any

late charges, any charges for dishonored checks and any other fees or costs due under this

agreement, then to finance charges, computed on the date the payment is received and the

remainder to the Amount Financed.” (See e.g. DN 84-4, Section 3.)

        7.     Deere’s liens on the Deere Collateral are prior and superior to any lien of Peoples

Bank, Marion Kentucky.

                                                17
Case 20-01012-jal          Doc 143        Filed 01/07/21        Entered 01/07/21 17:12:47              Page 18 of
                                                     23



         8.      Deere was not given a full payoff on the installment accounts by Peoples Bank,

and Deere cannot be made to release (or have subordinated) its first, prior, and superior liens on

the Deere Collateral for that reason.

         9.      Peoples Bank is the only party with standing to raise the accord and satisfaction

defense.2

         10.     Failure to raise accord and satisfaction in the answer operates as a waiver of the

defense. Fed. R. Civ. Proc. 8(c)(1); Macurdy v. Sikov & Love, P.A., 894 F.2d 818, 824 (6th Cir.

1990) (“Accord and satisfaction is an affirmative defense.”)

         11.       Rule 8 of the Federal Rules of Civil Procedure provides:


         (c) Affirmative Defenses. In pleading to a preceding pleading, a party shall set
         forth affirmatively accord and satisfaction . . . and any other matter constituting
         an . . . affirmative defense. . . .

         As Wright & Miller notes,

         Generally, a failure to plead an affirmative defense results in the waiver of that
         defense and its exclusion from the case. This proposition has been announced by
         numerous federal courts in cases involving a variety of affirmative defenses,
         including accord and satisfaction. . . .
         5 C. Wright & A. Miller, Federal Practice & Procedure, § 1278, (1969).

         … to allow the defendants to raise this affirmative defense initially at the
         summary judgment motion would violate Rule 8(c) and unfairly prejudice the
         plaintiff, which is why the rule requires that such a defense be asserted in the
         answer. We hold that this defense has been waived.”)

                   12.     Peoples Bank waived the accord and satisfaction defense and cannot raise

         it now.

2
  Although Joshua Duvall joined in Peoples Bank’s response wherein the accord and satisfaction defense was raised, it
is Peoples Bank that tendered the $180,000 check to Deere, and therefore Peoples Bank is the only party that may raise
the defense. See Sanders v. Motorists Mut. Ins. Co., Civil Action No. 3: 08-37-DCR, 2009 U.S. Dist. LEXIS 64990, at
*5 (E.D. Ky. July 27, 2009) (“Thus, it was Welch Builders and subcontractors -- not Motorists Mutual -- who tendered
the instrument in satisfaction of the Sanders' claim, and who would thus be in a position to raise an accord and
satisfaction defense.”)
                                                           18
Case 20-01012-jal        Doc 143      Filed 01/07/21    Entered 01/07/21 17:12:47       Page 19 of
                                                 23



                  13.    Under the Kentucky Uniform Commercial Code, the accord and

         satisfaction law states as follows:


         (1)      If a person against whom a claim is asserted proves that:

                 (a) That person in good faith tendered an instrument to the claimant as full
         satisfaction of

                  (b) The amount of the claim was unliquidated or subject to a bona fide dispute;
         and

                  (c) The claimant obtained payment of the instrument, the following subsections
         apply.

         (2)    Unless subsection (3) of this section applies, the claim is discharged if the person
         against whom the claim is asserted proves that the instrument or an accompanying
         written communication contained a conspicuous statement to the effect that the
         instrument was tendered as full satisfaction of the claim.

         KRS § 355.3-311 (emphasis added).
         14.   Peoples Bank has the burden to prove the accord and satisfaction defense.

         15.      Peoples Bank did not act in good faith when tendering the $180,000 check to

Deere.

         16.      The amount of the claim owed to Deere was not unliquidated nor was it subject to

a bona fide dispute.

         17.      Deere obtained the $180,000 check from Peoples Bank.

         18.      The $180,000 check did not contain a “conspicuous statement” that the check

constituted

         19.      Peoples Bank did not send Deere an accompanying written communication with

the $180,000 check containing a “conspicuous statement” that the check constituted full

satisfaction of the claim.




                                                  19
Case 20-01012-jal      Doc 143     Filed 01/07/21        Entered 01/07/21 17:12:47     Page 20 of
                                              23



       20.     The Deere Collateral secures the amounts owed under the Multi-Use Account,

and because Joshua Duvall’s debts owed to Deere have not been fully satisfied, Deere is not

required to release its liens until all of his debts with Deere are paid. (See Security Agreements,

Section 5.

       21.     The debt owed by Joshua Duvall under on his Multi-Use Account would have

needed to be paid in full in order for Deere to release its liens on the Deere Collateral under the

Security Agreements and Credit Agreement.

       22.     Joshua Duvall agreed in each of the Security Agreements that any affiliate of an

assignee could act as the agent of any assignee for the purposes of perfecting or enforcing the

Security Agreement. Therefore, even though JDF wasn’t listed as a secured party on the

financing statements, JDF is an affiliate of Deere & Company (to whom the Security

Agreements were assigned), was acting as Deere & Company’s agent, and is therefore entitled to

enforce the Security Agreements.

       23.     The Deere Collateral secures the debt owed on Claim 3-3 to JDF, and JDF’s lien

is prior and superior to any interest of Peoples Bank.




                                                20
Case 20-01012-jal      Doc 143      Filed 01/07/21    Entered 01/07/21 17:12:47         Page 21 of
                                               23



                                          CONCLUSION


       For all of the above reasons, the Court will enter the attached Judgment granting

summary judgment in Deere’s favor finding (1) Deere has a valid priority PMSI in the Deere

Collateral securing the amounts owed in Claims 4 through 8; (2) that Deere’s interest in the

Deere Collateral are prior and superior to any interest of The People’s Bank, Marion, Kentucky,

and all other defendants herein; and (3) that Deere holds a second priority security interest in the

Deere Collateral, behind only Deere’s valid PMSI’s, that secures the amounts owed in Claim 3-3

pursuant to a valid cross-collateralization clause.




                                                            Dated: January 7, 2021




                                                 21
Case 20-01012-jal      Doc 143      Filed 01/07/21      Entered 01/07/21 17:12:47        Page 22 of
                                               23



                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION




IN RE:                                )
                                      )
JOSHUA DUVALL, et al.                 )               CASE NO.: 19-11272(1)(12)
                                      )
                         Debtor(s)    )
                                      )
NUTRIEN AG SOLUTIONS, INC.,           )               AP NO. 20-1012
successor to SECURITY SEED AND        )
CHEMICAL, INC.                        )
                                      )
                         Plaintiff    )
                                      )
v.                                    )
                                      )
JOSHUA LEE DUVALL, et al.             )
                                      )
                         Defendant(s) )



                                           JUDGMENT


         Pursuant to the Memorandum-Opinion entered this date and incorporated herein by

reference,

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

         1.    Deere & Company possesses properly perfected first priority purchase money

security interests in the Deere Collateral to secure its claims as set forth in Claim Nos. 4, 5, 6, 7-

2, and 8;

         2.    The Deere Collateral also secures the amounts owed to John Deere Financial,

f.s.b. d/b/a John Deere Financial (“JDF”) under the Multi-Use Account pursuant to a valid cross-

collateral clause in each of the Security Agreements;

                                                  1
Case 20-01012-jal      Doc 143      Filed 01/07/21     Entered 01/07/21 17:12:47     Page 23 of
                                               23



       3.      JDF has properly perfected second priority security interests in the Deere

Collateral, behind only Deere & Company’s valid first PMSI’s, which secures the amounts owed

as set forth in Claim 3-3 pursuant to a valid cross-collateralization clause;

       4.      Any transfer of the Deere Collateral from Joshua Duvall to D&D Farms was not

free and clear of any of Deere & Company or JDF’s liens in the Deere Collateral;

       5.      Finally, the $180,000 payment received from Peoples Bank did not operate as an

accord and satisfaction of the claims of Deere & Company or JDF.

       6.      This judgment is not intended to and shall not modify the terms of the Agreed

Order of Secured Status entered August 6, 2020 in the main bankruptcy case 19-11272-jal.

       7.      This is a final judgment.


       SO ORDERED this ________ day of January, 2021.




                                                            Dated: January 7, 2021




                                                 2
